We find that the court improperly denied third-party defendant Simpson’s motion to renew third-party plaintiffs’ motion for summary judgment upon Simpson’s showing that it had in fact obtained coverage for third-party plaintiff NAB as an additional insured on the policy for liability insurance at issue herein. Simpson’s supposed failure to obtain the coverage for the third-party plaintiffs was the sole basis for summary judgment against it on the fourth claim, for breach of contract, of the third-party complaint. Moreover, the fact that NAB’s name was misspelled on the policy endorsement adequately excused Simpson’s failure to locate the endorsement when the motion was originally made (cf., Matter of Beiny, 132 AD2d 190, 209-210, lv dismissed 71 NY2d 994), and NAB does not show that it was prejudiced by the three-month delay between the original order and the motion for renewal. Since Simpson has shown only that it obtained the requisite coverage for NAB, we find, upon renewal, that summary judgment was properly granted as to the other third-party plaintiffs.
Simpson’s remaining arguments, which relate to the court’s *388failure to grant reargument, are not properly before us on this appeal as an order denying reargument is not appealable (Morgan v Morgan Manhattan Stor. Co., 184 AD2d 366; Wavecrest Apts. Corp. v Jarmain, 183 AD2d 711). Concur— Sullivan, J. P., Ellerin, Kupferman, Williams and Mazzarelli, JJ.